The rule that such a policy of insurance as that with which we are here concerned may be transferred orally, is correctly laid down in the majority opinion, and the judgment appealed from must therefore be reversed. By the same token, however, it seems to me that the bill for the crypt in the mausoleum, in which was placed Mr. Miller's body, should be paid out of the proceeds of the policy, as in my opinion Mr. Miller's intention that this be done appears from the evidence as clearly as does his wish that appellant have the balance of the proceeds of the policy of insurance. Appellant is nowise in the position of a holder for value; she is a mere donee, and takes the policy subject to prior equities.
With this exception, I concur in the result reached by the majority. *Page 347